 Case 18-03078-sgj Doc 90 Filed 11/02/18 Entered 12/07/18 15:06:39 Page 1 of 1
 Case 3:18-cv-01817-D Document 33 Filed 11/02/18 Page 1 of 1 PageID 12574


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE ACIS CAPITAL MANAGEMENT,               §
L.P., et al.,                                §
                                             §
                       Debtors.              §
                                             §     Civil Action No. 3:18-CV-1817-D
HIGHLAND CAPITAL MANAGEMENT,                 §     (Bank. Ct. Nos. 18-30264-SGJ-11 and
L.P., et al.,                                §     18-30265-SGJ-11; Adv. Nos. 18-03078-SGJ
                                             §     and 18-03212-SGJ)
       Plaintiffs-Appellants,                §
                                             §
VS.                                          §
                                             §
ROBIN PHELAN, CHAPTER 11                     §
TRUSTEE,                                     §
                                             §
       Defendant-Appellee.                   §

                                  APPEAL FROM THE
                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS

                                           ORDER

       The November 1, 2018 unopposed motion of appellants Highland CLO Funding, Ltd. and

Highland Capital Management, LP to dismiss appeal is granted, and this appeal is dismissed, with

each party to bear its own costs.

       SO ORDERED.

       November 2, 2018.



                                            _________________________________
                                            SIDNEY A. FITZWATER
                                            SENIOR JUDGE
